NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   BRADLEY JACQUES CHEE, Appellant.

                             No. 1 CA-CR 13-0628
                              FILED 07-17-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-108032-001
                The Honorable Peter C. Reinstein, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                             STATE v. CHEE
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court,
in which Judge John C. Gemmill and Judge Randall M. Howe joined.


T H U M M A, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738
(1967) and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for
Defendant Bradley Jacques Chee has advised the court that, after
searching the entire record, he has found no arguable question of law and
asks this court to conduct an Anders review of the record. Chee was given
the opportunity to file a pro se supplemental brief, but has not done so.
This court has reviewed the record and has found no reversible error.
Accordingly, Chee’s convictions and resulting sentences are affirmed.

                FACTS 1 AND PROCEDURAL HISTORY

¶2             In February 2013, Chee approached victims J.C., R.T. and J.R.
while they were seated at a table outside of a restaurant in Mesa. 2 After
standing behind the victims, Chee approached the victims and asked
“How can I get a cab around here?” J.C. testified Chee was “very
aggressive, and he had a reek of alcohol and kind of was slurring.” The
victims suggested Chee ask the bartender to call a cab. In response, Chee
pulled a knife out of his pocket, and began stabbing the food that was on
J.R.’s plate. While still holding the knife, Chee grabbed J.C. by the collar,
holding the knife in close proximity to J.C.’s throat. After J.C. escaped
Chee’s grasp, Chee walked toward J.C. “with the knife in his hand like
aiming at [J.C.] probably about three feet away from” J.C.




1 This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997)
(citation omitted).

2Initials are used to protect the identity of the victims. See State v.
Maldonado, 206 Ariz. 339, 341 n.1 ¶ 2, 78 P.3d 1060, 1062 n.1 (App. 2003).



                                     2
                              STATE v. CHEE
                            Decision of the Court

¶3           J.R. called the police and Chee then left for an adjacent
establishment. After the police arrived, an officer located Chee, who still
had the same knife in his possession. The police interviewed witnesses,
and took photographs of the knife.

¶4              Chee was charged by Indictment with: (1) aggravated
assault, a Class 3 dangerous felony, and (2) disorderly conduct, a Class 6
dangerous felony. The victims, officers and other witnesses testified at
trial. At the close of the State’s case in chief, Chee moved for a judgment of
acquittal claiming insufficient evidence to convict on both charges, which
the superior court denied. The jury then found Chee guilty as charged.
The superior court sentenced Chee to a mitigated term of 6.5 years on
count one and a presumptive term of 2.25 years on count two, to run
concurrently, and properly credited Chee with 174 days of presentence
incarceration.

¶5            Chee timely appealed his convictions and sentences. This
court has jurisdiction pursuant to Arizona Revised Statues (A.R.S.)
sections 12-120.21 (A)(1), 13-4031, and -4033 (A)(1) (2014). 3

                               DISCUSSION

¶6            This court has reviewed and considered counsel’s brief and
has searched the entire record for reversible error. See State v. Clark, 196
Ariz. 530, 537 ¶ 30, 2 P.3d 89, 96 (App. 1999). Searching the record and
brief reveals no reversible error. The record shows that Chee was
represented by counsel at all stages of the proceedings and counsel was
present at all critical stages. The record also indicates that Chee
knowingly, voluntarily and intelligently rejected the State’s plea offer and
proceeded to trial fully aware of the consequences (including possible
sentences) he could receive if found guilty. The evidence admitted at trial
constitutes substantial evidence supporting Chee’s convictions. From the
record, all proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure, and the sentences imposed were within
statutory limits and permissible ranges.

                               CONCLUSION

¶7           This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none.

3Absent material revisions after the relevant dates, statutes cited refer to the
current version unless otherwise indicated.



                                       3
                              STATE v. CHEE
                            Decision of the Court

Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537 ¶ 30, 2 P.3d at
96. Accordingly, Chee’s convictions and resulting sentences are affirmed.

¶8             Upon filing of this decision, defense counsel is directed to
inform Chee of the status of his appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154,
156-57 (1984). Chee shall have thirty days from the date of the decision to
proceed, if he desires, with a pro per motion for reconsideration or
petition for review.




                                  :gsh




                                         4